 



Exhibit 10.5
1991 INDEPENDENT DIRECTORS’ STOCK OPTION PLAN, AS AMENDED
     1. Purpose and Persons Covered. The purpose of the 1991 Independent
Directors’ Stock Option Plan, as amended, of Osteotech, Inc. is to provide
compensation to Independent Directors for joining and serving on the Board.
     2. Definitions.

  (a)   “Affiliate” shall have the meaning set forth in Rule 405 under the
Securities Act of 1933.     (b)   “Board” shall mean the Board of Directors of
the Company.     (c)   “Change of Control” shall mean:

  (i)   a “Board Change” which, for purposes of this Agreement, shall have
occurred if a majority of the seats (not counting vacant seats) on the Board
were to be occupied by individuals who were neither (A) nominated by a majority
of the Incumbent Directors nor (B) appointed by directors who were originally
nominated by a majority of the Incumbent Directors. An “Incumbent Director” is a
member of the Board who has been either (A) nominated by a majority of the
directors of the Company then in office or (B) appointed by directors who were
nominated by a majority of the directors of the Company then in office, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board; or

 

(1)   The Osteotech, Inc. 1991 Independent Directors’ Stock Option Plan, as
amended, was amended by the Board on October 22, 1992 and such amendment was
approved by the Stockholders on June 24, 1993; further amendments not requiring
Stockholder approval were approved by the Board on October 28, 1993; and further
amendments were adopted by the Board on January 25, 1996 and approved by the
Stockholders on June 6, 1996.

 



--------------------------------------------------------------------------------



 



  (ii)   the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of a majority of the then outstanding voting securities of the Company (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change of Control: (A) any acquisition by
the Company, (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (C) any public offering or private placement by the Company of its
voting securities; or     (iii)   a merger or consolidation of the Company with
another entity that prior to the merger or consolidation was not a subsidiary of
the Company, where the Company shall not be the surviving entity (a
“Non-Surviving Merger”); or     (iv)   a merger or consolidation of the Company
with another entity that prior to the merger or consolidation was not a
subsidiary of the Company where the Company shall be the surviving entity, but
which results in the acquisition by a Person of a majority of the Outstanding
Company Voting Securities; or     (v)   a voluntary or involuntary liquidation
of the Company (a “Liquidation”); or     (vi)   a sale or disposition by the
Company of at least 80% of its assets in a single transaction or a series of
transactions (other than a sale or disposition of assets to a subsidiary of the
Company in a transaction not otherwise involving a Change of Control of the
Company or a change in control (as defined herein with respect to the Company)
of such subsidiary).

  (d)   “Code” shall mean the Internal Revenue Code of 1986, as amended.     (e)
  “Common Stock” shall mean the $.01 par value Common Stock of the Company.    
(f)   “Company” shall mean Osteotech, Inc., a Delaware corporation.     (g)  
“Disability” shall mean the condition of a member of the Board who is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months, all within the meaning of Section 105(d)(4) of
the Code.     (h)   “Exercise Price” shall mean the price per Share of Common
Stock at which an Option may be exercised.

2



--------------------------------------------------------------------------------



 



  (i)   “Fair Market Value” of a Share of Common Stock as of a specified date
shall mean the closing price of a Share on the principal securities exchange on
which such Shares are traded on the day immediately preceding the date as of
which Fair Market Value is being determined, or on the next preceding date on
which such Shares are traded if no Shares were traded on such immediately
preceding day, or if the Shares are not traded on a securities exchange, Fair
Market Value shall be deemed to be the average of the high bid and low asked
prices of the Shares in the over-the-counter market on the day immediately
preceding the date as of which Fair Market Value is being determined or on the
next preceding date on which such high bid and low asked prices were recorded.
If the Shares are not publicly traded, Fair Market Value shall be determined by
a nationally-recognized investment banking firm retained by the Board.     (j)  
“Independent Directors” shall mean members of the Board who are not officers
and/or employees of the Company.     (k)   “Option” shall mean a stock option
granted pursuant to the Plan, which option shall not be an Incentive Stock
Option described in Code Section 422(A)(b).     (l)   “Optionee” shall mean a
person to whom an Option has been granted.     (m)   “Plan” shall mean this
Osteotech, Inc. 1991 Independent Directors’ Stock Option Plan, as amended.    
(n)   “Purchase Price” shall mean the Exercise Price multiplied by the number of
whole Shares with respect to which an Option is exercised.     (o)   “Share”
shall mean one share of Common Stock.

     3. Effective Date. This Plan was approved by the Board effective September
13, 1991 (the “Effective Date”).
     4. Grant of Options.

  (a)   Initial Grant. On the date each Independent Director is elected to the
Board such Independent Director shall be granted 10,000 Options.     (b)  
Subsequent Grants. Upon each annual re-election of each Independent Director to
the Board by the Stockholders of the Company, such Independent Director shall be
granted 7,500 Options, provided such Independent Director has served
continuously on the Board during the preceding year, and further provided that
such Independent Director’s initial election to the Board did not occur within
six months prior to such annual re-election. Upon an Independent Director’s
initial election as Chairman of the Board, such Independent Director shall
receive a one-time grant of 100,000 Options, in lieu of the grants described in
the preceding sentence and in Paragraph 4(a) above.     (c)   Elections not to
receive. Notwithstanding the foregoing, an Independent Director may irrevocably
elect not to receive Options which he would otherwise receive pursuant to
subsections (a) or (b) hereof by delivering written notice to the Board at least
six (6) months in advance of the date such Options would otherwise be granted;
provided that such Independent Director may receive nothing of value in lieu of
such grant.

3



--------------------------------------------------------------------------------



 



     5. Stock. The stock subject to Options granted under the Plan shall be
Shares of authorized but unissued or reacquired Common Stock. The aggregate
number of Shares which may be issued under Options exercised under this Plan
shall not exceed 500,000. The number of Shares subject to Options outstanding
under the Plan at any time may not exceed the number of Shares remaining
available for issuance under the Plan. In the event that any Option outstanding
under the Plan expires for any reason or is terminated, the Shares allocable to
the unexercised portion of such Option may again be subjected to an Option under
the Plan.
     The limitations established by this Section 5 shall be subject to
adjustment upon the occurrence of the events specified and in the manner
provided in Section 8 hereof.
     6. Terms and Conditions of Options. Options granted pursuant to the Plan
shall be evidenced by written agreements in the form attached hereto as Exhibit
A which agreements shall comply with and be subject to the following terms and
conditions:

  (a)   Date of Grant. Each Option shall specify its effective date (the “date
of grant”), which shall be the date the Option is granted in accordance with
Section 4 hereof.     (b)   Number of Shares. Each Option shall state the number
of Shares to which it pertains as specified by Section 4 hereof and shall
provide for the adjustment thereof in accordance with the provisions of
Section 8 hereof.     (c)   Exercise Price. Each Option shall state the Exercise
Price, which price shall be the greater of: (i) the par value or (ii) the Fair
Market Value, of the Shares to which the Option relates on the date of grant.  
  (d)   Exercise of Options and Medium and Time of Payment. To exercise an
Option, the Optionee shall give written notice to the Company specifying the
number of Shares to be purchased and accompanied by payment in cash or by
certified check of the full Purchase Price therefor, provided, however, that,
with respect to any option granted on or subsequent to July 1, 1997, an Optionee
may, in lieu of the payment of the Purchase Price in cash or by certified check,
surrender to the Company as payment of the Purchase Price of the Option, that
number of Shares of Common Stock issuable upon exercise of the Option, with an
aggregate Fair Market Value equivalent to the aggregate Purchase Price of the
Option being exercised. No Shares shall be issued until full payment therefor
has been made in accordance herewith.     (e)   Term and Exercise of Options;
Nontransferability of Options.

  (i)   Options granted prior to July 1, 1997. Options are not exercisable for a
period of one (1) year following the date of grant. The Options shall thereafter
be exercisable as follows: 25% of the Options will become exercisable on the
first anniversary of the date of grant; 25% of the Options will become
exercisable on the second anniversary of the date of grant; 25% of the Options
will become exercisable on the third anniversary of the date of grant; and the
remaining 25% of the Options will

4



--------------------------------------------------------------------------------



 



      become exercisable on the fourth anniversary of the date the Options
become exercisable. The Options shall expire and no longer be exercisable as of
5:00 p.m. local time at the location of the Company’s principal executive
offices (“local time”) on the fifth anniversary of the date the Options become
exercisable. During the lifetime of the Optionee, the Option shall be
exercisable only by the Optionee and shall not be assignable or transferable. In
the event of the Optionee’s death, no Option shall be transferable by the
Optionee otherwise than by will or by the laws of descent and distribution.

  (ii)   Options granted on or subsequent to July 1, 1997. Options vest and
become exercisable in their entirety one (1) year following the date of grant.
The Options shall expire and no longer be exercisable as of 5:00 p.m. local time
at the location of the Company’s principal executive offices (“local time”) on
the tenth anniversary of the date of grant. During the lifetime of the Optionee,
the Option shall be exercisable only by the Optionee and shall not be assignable
or transferable. In the event of the Optionee’s death, no Option shall be
transferable by the Optionee otherwise than by will or by the laws of descent
and distribution.

  (f)   Effect of Change of Control on Options.

  (i)   Options granted prior to July 1, 1997. Subject to any required action by
the stockholders of the Company, if the Company shall be the surviving
corporation in any merger or consolidation, each outstanding Option shall
pertain and apply to the securities to which a holder of the number of Shares
subject to the Option would have been entitled in such merger or consolidation.
A dissolution or Liquidation of the Company or a merger or consolidation in
which the Company is not the surviving corporation shall cause each outstanding
Option to terminate, unless the agreement of merger or consolidation shall
otherwise provide, provided that each Optionee shall, in such event, have the
right immediately prior to such dissolution or Liquidation, or merger or
consolidation in which the Company is not the surviving corporation, if a period
of one (1) year from the date of the grant of the Option shall have elapsed, to
exercise the Option, in whole or in part, whether or not the Optionee’s right to
exercise such Option has otherwise accrued pursuant to Section 6(e) of the Plan.
    (ii)   Options granted on or subsequent to July 1, 1997. Subject to any
required action by the stockholders of the Company, if the Company shall be the
surviving corporation in any merger or consolidation, each outstanding Option
shall pertain and apply to the securities to which a holder of the number of
Shares subject to the Option would have been entitled in such merger or
consolidation. Notwithstanding anything to the contrary contained in the Option
certificates or this Plan, the Options, whether or not vested or earned at the
time of any Change of Control, shall immediately vest and become exercisable in

5



--------------------------------------------------------------------------------



 



      accordance with their terms effective upon a Change of Control, provided
however that, in the case of a Non-Surviving Merger or Liquidation, (A) such
Options shall vest and become exercisable in their entirety immediately prior to
the effectiveness of such Non-Surviving Merger or Liquidation, (B) such Optionee
shall be given the opportunity to exercise the Options prior to the
effectiveness of such Non-Surviving Merger or Liquidation and (C) such Options
shall terminate in their entirety to the extent not previously exercised upon
the effectiveness of such Non-Surviving Merger or Liquidation.

  (g)   Termination.

  (i)   Options granted prior to July 1, 1997. Notwithstanding anything to the
contrary contained herein the Options shall expire and no longer be exercisable
as of 5:00 p.m. local time on (i) the day the Independent Director is removed
from the Board for cause in accordance with the Company’s certificate of
incorporation and by-laws and the Delaware General Corporation Law; (ii) the
ninetieth (90th) day after the Independent Director (A) voluntarily resigns from
the Board (except as a result of the Disability of such Independent Director),
(B) is removed from the Board without cause in accordance with the Company’s
certificate of incorporation and by-laws and the Delaware General Corporation
Law or (C) loses an election to the Board; or the (iii) first anniversary of the
date the Independent Director leaves the Board due to his or her death or
Disability.     (ii)   Options granted on or subsequent to July 1, 1997.
Notwithstanding anything to the contrary contained herein the Options shall
expire and no longer be exercisable as of 5:00 p.m. local time on (i) the day
the Independent Director is removed from the Board for cause in accordance with
the Company’s certificate of incorporation and by-laws and the Delaware General
Corporation Law, or, (ii) in the event that the Independent Director
(A) voluntarily resigns from the Board, (B) is removed from the Board without
cause in accordance with the Company’s certificate of incorporation and by-laws
and the Delaware General Corporation Law, (C) loses an election to the Board or
(D) leaves the Board due to his or her death or Disability, the Option shall be
exercisable for the lesser of the term remaining for exercise of the Option or
five (5) years after the original date the Independent Director ceases to be a
member of the Board.

  (h)   Rights as a Stockholder. An Optionee or a transferee of a deceased
Optionee shall have no rights as a stockholder with respect to any Shares
covered by his or her Option until the date of the issuance of a stock
certificate for such Shares. No adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued, except as provided in Section 8 hereof.

     7. Term of Plan. Options may be granted pursuant to the Plan until 5:00
p.m. local time on September 12, 2001.

6



--------------------------------------------------------------------------------



 



     8. Recapitalization. Subject to any required action by the stockholders,
the number of Shares covered by this Plan as provided in Section 5, the number
of Shares covered by each outstanding Option, and the Exercise Price thereof
shall be proportionately adjusted for any increase or decrease in the number of
issued and outstanding Shares resulting from a subdivision or consolidation of
Shares, stock split, or the payment of a stock dividend.
     In the event of a change in the Common Stock as presently constituted,
which is limited to a change of all of the Company’s authorized shares with par
value into the same number of shares with a different par value or without par
value, the shares resulting from any such change shall be deemed to be Shares of
Common Stock within the meaning of the Plan.
     Except as hereinbefore expressly provided in Section 6 or this Section 8,
the Optionee shall have no rights by reason of any subdivision or consolidation
of shares of stock of any class, stock split, or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class or by reason of any dissolution, Liquidation, merger, or consolidation
or spin-off of assets or stock of another corporation, and any issue by the
Company of shares of stock of any class or securities convertible into shares of
stock of any class, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of Shares subject to the Option.
     The grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.
     9. Securities Law Requirements. No Shares shall be issued upon the exercise
of any Option unless and until the Company has determined that: (i) it and the
Optionee have taken all actions required to register the Shares under the
Securities Act of 1933 or perfect an exemption from the registration
requirements thereof; (ii) any applicable listing requirement of any stock
exchange on which the Common Stock are listed has been satisfied; and (iii) any
other applicable provision of state or Federal law has been satisfied.
     10. Amendment of the Plan. The Board may, insofar as permitted by law, from
time to time, with respect to any Shares at the time not subject to Options,
suspend or discontinue the Plan or revise or amend it in any respect whatsoever
except that (i) the provisions of Section 4 of the Plan may not be amended more
than once every six (6) months and (ii) without the approval of the stockholders
of the Company, no such revision or amendment shall:

  (a)   Increase the number of Shares subject to the Plan:     (b)   Materially
modify the requirements as to eligibility for participation in the Plan;     (c)
  Materially increase the benefits accruing to participants under the Plan; or  
  (d)   Amend this Section 10 to defeat its purpose.

     11. Application of Funds. The proceeds received by the Company from the
sale of Common Stock pursuant to the exercise of an Option will be used for
general corporate purposes.

7



--------------------------------------------------------------------------------



 



     12. No Obligation to Exercise Option. The granting of an Option shall
impose no obligation upon the Optionee to exercise such Option.
     13. Withholding. Whenever Shares are to be delivered upon exercise of an
Option, the Company shall be entitled to require as a condition of delivery that
the Optionee remit to the Company an amount sufficient to satisfy the Company’s
federal, state and local withholding tax obligations with respect to the
exercise of the Option.
     14. Governing Law. The provisions of this Plan shall be governed and
construed in accordance with the laws of the State of New Jersey.
     15. Stockholder Approval. The Plan, and all Options granted hereunder from
the Effective Date through the date the Company’s stockholders approve the Plan,
shall be subject to approval and ratification by the Company’s stockholders. The
Plan shall be submitted to the Company’s stockholders at the next annual meeting
thereof held after the Effective Date.

8